     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 1 of 29
                                                                            1



 1                      IN THE UNITED STATES DISTRICT COURT

 2                            FOR THE DISTRICT OF OREGON

 3
       LEUPOLD & STEVENS, INC.,         )
 4                                      )
                  Plaintiff,            ) No. 3:16-cv-01570-HZ
 5                                      )
             vs.                        ) January 27, 2020
 6                                      )
       LIGHTFORCE USA, INC. d/b/a       ) Portland, Oregon
 7     NIGHTFORCE OPTICS and            )
       NIGHTFORCE USA,                  )
 8                                      )
                  Defendant.            )
 9     ---------------------------------

10

11

12

13

14

15                                TELEPHONIC HEARING

16                             TRANSCRIPT OF PROCEEDINGS

17                   BEFORE THE HONORABLE MARCO A. HERNANDEZ

18                      UNITED STATES DISTRICT COURT JUDGE

19
20

21

22

23

24

25
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 2 of 29
                                                                            2



 1                                     APPEARANCES

 2     FOR THE PLAINTIFF:        Brian C. Park
                                 Stoel Rives LLP
 3                               600 University Street
                                 Suite 3600
 4                               Seattle, WA 98101

 5                               Nathan C. Brunette
                                 Kassim M. Ferris
 6                               Stoel Rives LLP
                                 760 S. W. Ninth Avenue
 7                               Suite 3000
                                 Portland, OR 97205
 8
       FOR THE DEFENDANT:        David A. Casimir
 9                               Casimir Jones S.C.
                                 2275 Deming Way
10                               Suite 310
                                 Middleton, WI 53562
11
                                 Scott E. Davis
12                               Klarquist Sparkman, LLP
                                 One World Trade Center
13                               121 S. W. Salmon Street
                                 Suite 1600
14                               Portland, OR 97204

15     COURT REPORTER:           Nancy M. Walker, CSR, RMR, CRR
                                 United States District Courthouse
16                               1000 S. W. Third Avenue, Room 301
                                 Portland, OR 97204
17                               (503) 326-8186

18

19

20

21

22

23

24

25
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 3 of 29
                                                                                 3



 1                              P R O C E E D I N G S

 2                 THE CLERK:     Good morning, Counsel.

 3                 Your Honor, we are here today for a discovery hearing

 4     in the matter of Leupold & Stevens, Inc. versus Lightforce

 5     USA, Inc., Civil Case No. 16-cv-1570.

 6                 Beginning with plaintiff's counsel, please state your

 7     appearances for the record.          Thank you.

 8                 MR. PARK:     Brian Park for Leupold & Stevens.

 9                 MR. FERRIS:     Kassim Ferris for Leupold & Stevens.

10                 MR. BRUNETTE:     Nathan Brunette for Leupold & Stevens.

11                 MR. DAVIS:     Scott Davis for defendant.

12                 MR. CASIMIR:     And David Casimir for Defendant

13     Nightforce.

14                 THE COURT:     Good morning.       This is Judge Hernandez.

15                 I received your e-mail strings, including the one

16     that was sent just this morning -- I don't know, maybe a

17     half-hour ago or so.

18                 So let's visit for a minute about the issues here.

19     I'm going to first turn to the initial e-mail that I got.                 I

20     believe it came from Nightforce, and it was talking about

21     adding an 11th deposition for a Mr. Lazzeroni in Tucson.

22                 Then I guess related to that are two other

23     depositions that Leupold is concerned with, and that has to do

24     with -- their names escape me right now.               Cromwell is one.

25                 Excuse me.     Johnson and Stockdill are -- those are
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 4 of 29
                                                                                   4



 1     the other two that I want to talk about, and I guess we can

 2     also talk about Mr. Cromwell as well.

 3                 So let me first turn to Nightforce.              It looks like

 4     we started with an issue involving Mr. Lazzeroni.                    And like

 5     everything in this case, it seems to have blossomed into other

 6     areas.

 7                 Is there anything else, other than what you told me

 8     about Mr. Lazzeroni, that you want to tell me right now?

 9                 MR. DAVIS:     Your Honor, this is Scott Davis for

10     defendants.

11                 Just briefly, we'd like to make note that that's

12     potentially the most important evidence to the defendant in

13     this case.     And it wasn't for lack of diligence or trying that

14     it wasn't located and found out earlier that Mr. Lazzeroni has

15     key evidence of the key scope that has been at issue in the

16     case between these parties since 2006.

17                 THE COURT:     Thank you.

18                 What about from plaintiff's perspective?

19                 MR. BRUNETTE:     Your Honor, from plaintiff's

20     perspective, the issues with respect to Mr. Lazzeroni are, in

21     part, tied up with the same issues with respect to

22     Mr. Cromwell, which is to say our primary concern is that

23     since the last case management conference, Nightforce has

24     taken the position that it has free license to take whatever

25     fact discovery it likes and however much of it likes up until
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20    Page 5 of 29
                                                                                   5



 1     the day before trial and has continued to do so, serving new

 2     document productions, new subpoenas on third parties, coming

 3     forward with new riflescopes, and even recently indicating

 4     that there may be yet more -- further expert reports coming.

 5                 We're very concerned about the parties' ability and

 6     our ability, in particular, to prepare for trial while

 7     Nightforce is shifting its position in this regard.                   We

 8     initially tried to work with Nightforce to work something out,

 9     made a proposal that Nightforce rejected; and now Nightforce

10     has gone even further with additional new sets of supplemental

11     discovery responses, a new third-party declaration and other

12     things.

13                 And, Your Honor, turning specifically to the point

14     that Mr. Davis just made, there is a lack of diligence issue.

15     Mr. Cromwell has been known to Nightforce since May of 2018.

16     He was indicated in Nightforce's supplemental initial

17     disclosures as a potential witness at that time.                  Nightforce,

18     for whatever reason, did not elect to take his deposition or

19     pursue him for discovery at that time.                It was allowed to sit

20     for nearly two years, and Nightforce now contends that they

21     got information from Mr. Cromwell that made Mr. Lazzeroni

22     relevant.

23                 But this is all discovery that should have been taken

24     during the fact discovery phase of this case.                 And we have

25     heard no explanation of why it was not, why it could not have
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 6 of 29
                                                                                6



 1     been, or why it needs to be done now, at the eleventh hour,

 2     when the parties are trying to prepare for trial on the

 3     theories already in the case.

 4                 THE COURT:     Thank you.

 5                 THE COURT REPORTER:       Counsel, this is the court

 6     reporter.    You did not identify yourself.

 7                 MR. BRUNETTE:     I apologize.       This is Mr. Brunette.

 8                 THE COURT:     As regards Mr. Lazzeroni, I'm going to

 9     order that he be allowed to be subpoenaed and deposed; and

10     I'll leave it to the parties to work out the specific

11     arrangements.

12                 Let's now turn to Mr. Cromwell.             And, again, I don't

13     know.    Is it Mr. Davis that's been responding to these issues

14     or Mr. Casimir?       But please identify yourself.

15                 So let's talk about Cromwell.             And it is a good

16     question.    Why is it taking so long to get around to Cromwell?

17                 MR. DAVIS:     Yes, Your Honor, Scott Davis for

18     defendant.

19                 Mr. Cromwell certainly was disclosed in 2018 by

20     Nightforce as potentially having relevant information.               He's

21     the former president of Schmidt & Bender, Inc., which is the

22     U.S. operation for Schmidt & Bender.             He was interviewed early

23     in the case, and we were led to believe that he did not have

24     any information of relevance anymore.

25                 Once he gave up his position and the business of
     Case 3:16-cv-01570-HZ   Document 214    Filed 02/03/20   Page 7 of 29
                                                                                 7



 1     Smith & Bender, Inc., which has since moved to Georgia under

 2     new management, he -- he had informed us that he had returned

 3     all of his materials to Schmidt & Bender in Germany and he

 4     didn't have anything more.

 5                 And as it is with third parties, there's no control

 6     over them.     But sometimes with persistence, it can pay off.

 7     And we -- maybe it's just a function of asking in a different

 8     way or on a different day.           But at the end of last year, he

 9     was finally able to locate the records -- very few records,

10     but one of which was in the e-mail to the Court, which

11     literally was provided to us on December 31st of 2019 for the

12     first time, indicating that the key scope had been shipped to

13     Mr. Lazzeroni in Tucson, Arizona, in 1997.

14                 So, you know, it's a function of old records that

15     were very, very old; and finally the third party was able to

16     locate something for us.        And we certainly wish he had found

17     it earlier.     There's no reason that we wanted to hold out and

18     not have this evidence until this point in time.                  This is key

19     evidence that Nightforce would have liked to have had from

20     Day 1 of the '907 patent being in the case.

21                 THE COURT:     Thank you.

22                 Mr. Brunette, do you have anything else on

23     Mr. Cromwell?

24                 MR. BRUNETTE:     Your Honor, I think it is exactly as

25     I previously mentioned, which is to say that Nightforce, for
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 8 of 29
                                                                            8



 1     whatever reason, elected not to pursue formal discovery as to

 2     Mr. Cromwell back during the actual fact discovery phase of

 3     this case and could have done so.

 4                 Nightforce has represented to this Court, in its

 5     joint submission before the last telephone conference, that it

 6     was done taking discovery, apart from following up on an

 7     outstanding subpoena to U.S. Customs, and yet now is taking

 8     more third-party discovery and continuing to turn over new

 9     documents and new theories in the case.

10                 And we're not at all sure that this evidence is going

11     to be relevant.       It is not nearly as conclusive as Mr. Davis's

12     e-mail to the Court makes it seem, that there is any relevance

13     to any of this.       And we have a lot of work to do to prepare

14     for trial imminently.

15                 THE COURT:     Okay.     Thank you.

16                 Mr. Cromwell -- I'm going to go ahead and allow

17     Mr. Cromell's deposition.

18                 Let's move on and talk about the other two

19     individuals that were noted in, I think, the e-mail from

20     Leupold, and that's Mr. Stockdill and Mr. Johnson.

21                 And, as I recall, they were originally hybrid

22     witnesses that were going to be talking about particular areas

23     as regards their expert testimony; and, from Leupold's

24     perspective, those areas have expanded.               That's my

25     understanding.
     Case 3:16-cv-01570-HZ   Document 214    Filed 02/03/20   Page 9 of 29
                                                                                  9



 1                 And I'll turn first to you, Mr. Brunette.                 What do

 2     you want to tell me about these two fellows?

 3                 MR. BRUNETTE:     Your Honor, I think you've got that

 4     exactly right.        These are individuals who are both employees

 5     of Nightforce, who were deposed in their fact witness capacity

 6     previously.

 7                 We were given, on August 10th of 2018, an initial set

 8     of fairly broad and vague disclosures about what their expert

 9     testimony was going to be.           Your Honor previously ruled on a

10     motion to compel regarding privilege waiver as to these

11     individuals.     And shortly after that ruling, we were given, by

12     counsel for Nightforce, a new set of disclosures that much

13     more strictly limited the testimony of these two witnesses.

14     Specifically, with respect to Mr. Johnson, he was limited to

15     only one issue he was going to talk about; and Mr. Stockdill

16     was limited to four relatively narrow topics.

17                 Virtually on the eve of their scheduled depositions

18     earlier this month, we received, in an evening production, a

19     surprise set of new supplemental designations designating them

20     on a variety of new topics which, from our perspective, were

21     issues that are not in any way newly discovered by Nightforce

22     but could have been addressed a long time ago and had not

23     been.

24                 We believe these disclosures are untimely and that

25     the Court should enforce the scope of Nightforce's
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 10 of 29
                                                                              10



 1      December 12th, 2018 disclosure on the substance of these

 2      witnesses' testimony.

 3                 THE COURT:     And what are the new areas that they're

 4      going to be talking about?

 5                 MR. BRUNETTE:      Your Honor, the December 12, 2018

 6      topics, Mr. Johnson was supposed to talk only about the

 7      availability and acceptability or superiority of

 8      non-infringing alternative designs to the '907 and '305

 9      patents, for example.       That's the sole topic that he had at

10      that time.

11                 Now there are a whole variety of different invalidity

12      assertions as to the '907 patent, without going through the

13      detail of all of them, opining about various prior art

14      theories and non-prior art theories, some of which other

15      Nightforce experts have addressed and some of which appear to

16      be unique to Mr. Johnson.

17                 THE COURT:     All right.      Thank you.

18                 And you mentioned Mr. Johnson.             Is the same thing

19      true for the other individual as well, Mr. Stockdill?

20                 MR. BRUNETTE:      Mr. Stockdill -- Your Honor, this is

21      Mr. Brunette again.       Mr. Stockdill was also -- in addition to

22      the topic of non-infringing alternatives in the December 12th

23      e-mail, he was also designated to talk about Nightforce's own

24      erectors and assembly process; Nightforce's repair and

25      inspection operations; and, third, Nightforce's side focus
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 11 of 29
                                                                               11



 1      parallax adjustment knobs in and before 2000.

 2                 And now Mr. Stockdill has a similar set of new

 3      non-Nightforce prior art invalidity theories that he has been

 4      designated to talk about.

 5                 THE COURT:     Thank you.

 6                 Mr. Davis, what do you want to tell me?

 7                 MR. DAVIS:     Thank you, Your Honor.

 8                 As to both of those witnesses, Mr. Stockdill and

 9      Mr. Johnson, the recent disclosure and supplement of their

10      proposed opinion testimony is commensurate in scope with what

11      they were originally designated on in August of 2018.

12                 And what we did is we provided a high level of detail

13      in the recent disclosure; and I think it's the additional

14      detail that is, in part, giving Leupold concerns, making it

15      look like it's more testimony or subjects than they had

16      originally been designated to handle, but it really is not.

17      It's actually narrowed and focused on the '907 patent.               There

18      were also disclosures as to the '305 patent, which is out of

19      the case at this point; and, obviously, we don't expect

20      they'll be deposed about that.

21                 But to the extent there's new information in the

22      recent disclosure, our view is that it was in direct response

23      to the Court allowing the Weatherby and Zeiss evidence into

24      the case for the '907 patent at the November 21st, 2019

25      conference.    And they are also directly responding -- their
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 12 of 29
                                                                             12



 1      opinions are directly responsive to Mr. Byron's opinions

 2      relating to Weatherby and Zeiss, some of which were disclosed

 3      in his most -- well, not his most recent, but one of his most

 4      recent reports, on October 17 of 2019.

 5                  And when Leupold complained about the recent

 6      disclosures being too close to the original deposition dates

 7      for Mr. Johnson and Mr. Stockdill, we readily accommodated

 8      changing their deposition dates to the now-agreed dates next

 9      week --

10                  THE COURT:    Thank you.

11                  MR. DAVIS:    -- so they would have ample opportunity

12      to prepare.

13                  THE COURT:    Thank you.

14                  As you may have gathered, I am loath to exclude

15      evidence unless I have to.          And to the extent that I need to

16      accommodate Leupold in order to allow additional

17      discovery -- which looks to me like there is some dispute

18      about the scope and whether it is crossing other lines that I

19      have previously drawn or not.          It's not clear to me that it

20      does.     But because I'm loath to exclude evidence as a remedy,

21      I'm going to allow Johnson and Stockdill as well to be

22      deposed; and we will adjust the schedule, as needed, in order

23      to accommodate Leupold's sense that they need more time in

24      order to adjust to the depositions that are going to take

25      place.
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 13 of 29
                                                                             13



 1                 I think those are all of the things that were sent to

 2      me originally.       I'm not talking about what was sent to me this

 3      morning.

 4                 From the defendant's perspective, am I correct about

 5      that?

 6                 MR. DAVIS:     Yes, Your Honor, excluding what came in

 7      this morning.

 8                 THE COURT:     Okay.     Thank you.

 9                 And from plaintiff's perspective, have I wrapped up

10      everything except for what came in this morning?

11                 MR. BRUNETTE:      Your Honor, from our perspective, I

12      think we have two outstanding questions, one of which is

13      where do we stand on the Daubert briefing schedule, which we

14      think will need to be adjusted, as indicated in our e-mail.               I

15      think the Court may have implicitly indicated that that would

16      be acceptable, but I wanted to ask about that.

17                 And, in addition, what is the Court's position on

18      fact discovery going forward, other than the specific items

19      that were just listed?       And should the parties assume that

20      fact discovery on all other issues is currently closed?

21                 THE COURT:     Let's take them one at a time.

22                 I'm willing to adopt the dates that you gave me from

23      Leupold's perspective.       Is there anything else I need to do

24      regarding adjusting deadlines?

25                 MR. BRUNETTE:      Not at this time, Your Honor, although
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 14 of 29
                                                                                   14



 1      the parties are still working on one expert deposition that

 2      may be rescheduled.       And depending on where that goes, the

 3      parties may have a further request about the Daubert briefing

 4      schedule.

 5                  THE COURT:    Okay.     And then, secondly --

 6                  MR. DAVIS:    Your Honor --

 7                  THE COURT:    Yes, sir.

 8                  MR. DAVIS:    Your Honor, this is Scott Davis for

 9      defendant.

10                  On the schedule, now that we've sort of moved on to

11      the issues raised this morning, I think there are new issues

12      since the e-mails went in last week that could affect the

13      schedule.    We certainly don't object to the extension of the

14      expert motion briefing, an extension of it, but as proposed by

15      Leupold, I don't think that's going to be enough time.

16                  We just found out this morning that it's unlikely

17      Leupold will be able to present this expert witness,

18      Mr. Byron, for his deposition before mid February.                   And, in

19      fact, it sounds like he's planning to prepare another report

20      responding to whatever Mr. Johnson and Mr. Stockdill say in

21      their depositions.       So as a practical matter, I don't think

22      we'll even have the deposition of Mr. Byron done until the end

23      of February; and we would need a reasonable time after that to

24      prepare expert motions.

25                  So big picture, it seems like the schedule, in
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20    Page 15 of 29
                                                                               15



 1      Nightforce's view, is somewhat in jeopardy for pretrial

 2      preparation and even the trial date at this point in time, to

 3      be able to get everything done in an orderly way.

 4                  Also, as noted in the e-mail this morning, we

 5      received a new witness disclosure that Leupold apparently may

 6      or will call CEO Bruce Pettet as a witness at the trial.               We

 7      didn't find that out until last week.                He had not been

 8      previously disclosed.

 9                  Nightforce is still evaluating, but may seek to take

10      his deposition before trial and would like to have the

11      opportunity to do that, if it decides that's in its best

12      interest.

13                  And as to additional legal theories in the case,

14      Leupold last week, after the e-mails went into the Court,

15      updated some of its interrogatory responses and, for the first

16      time, distinguished certain claims in the '907 patent

17      purportedly from the Schmidt & Bender prior art that's been

18      front and center in the case, which they had, as the Court

19      knows from the summary judgment briefing, not previously

20      disputed on the merits, but if proved to be prior art, then

21      the claims all would be invalid.           And now we're trying to save

22      a couple of claims by distinguishing them, even if Schmidt &

23      Bender is proved to be prior art, which we think, in view of

24      the new evidence, Nightforce will be able to establish.

25                  And as well on Friday, Leupold updated in their
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 16 of 29
                                                                             16



 1      interrogatory response to assert doctrine of equivalents

 2      infringement as to all patents, not just the '907 patent, but

 3      including the '907 patent.          And that typically involves a host

 4      of additional issues in a case where a party in Leupold's

 5      position would need to offer expert opinion to support that

 6      new infringement theory.       It's not simply a fallback position,

 7      under Federal Circuit law, to a failed literal infringement

 8      case.

 9                 And as identified in our interrogatory response last

10      week, it appears that the reason for asserting doctrine of

11      equivalents infringement, at least as to the '907 patent, is

12      tied directly to the claim construction issues pending before

13      the Court.    And until those are resolved, it's unclear if

14      Leupold will be pursuing doctrine of equivalents or providing

15      additional expert opinion about that.

16                 THE COURT:     Well, that tells me that you need to talk

17      to each other about what a schedule might look like.

18                 But let me -- before I move off of that or before I

19      get to that topic, I want to talk about what came in this

20      morning.     I understand Leupold wants to -- or it updated

21      initial disclosures regarding Mr. Pettet, and Nightforce is

22      thinking they may want to do additional discovery with

23      Mr. Pettet as a result of the updated disclosures.

24                 And then, also, in response to interrogatories,

25      Leupold, according to the e-mail that was sent to me, raised
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 17 of 29
                                                                             17



 1      some issues regarding the Schmidt & Bender prior art and has

 2      asserted the theory of the doctrine of equivalents on all

 3      patents as an alternative to literal infringement; and I'm

 4      assuming that includes the '907.           I don't know what the

 5      question is before the Court that either side wants me to

 6      address as regards that.

 7                 So other than the defense telling me they think

 8      they're going to need more time, Mr. Davis, from your

 9      perspective, is there anything else you want me to do about

10      those issues?

11                 MR. DAVIS:     Your Honor, I think that we would ask

12      that the expert motion deadline be moved out further than

13      requested by plaintiff, and that it looks like that's going to

14      run up against the current March 16th deadline for the first

15      wave of pretrial filings, such that expert motions may not

16      even be ready to be filed by then.

17                 All of this really is putting the trial date in

18      jeopardy, in Nightforce's view, for this case to really be

19      prepared for trial.       And if doctrine of equivalents is an

20      issue, and we don't really know that until after the Court

21      rules on claim construction, expert reports would need to

22      follow from that, and it could take months more time than we

23      have, Your Honor.

24                 THE COURT:     Thank you.

25                 Mr. Brunette, what do you want to tell me?
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 18 of 29
                                                                                18



 1                  MR. BRUNETTE:     Your Honor, from plaintiff's

 2      perspective, there are a number of new issues that Mr. Davis

 3      spoke to that I would like to be heard on.

 4                  First of all --

 5                  THE COURT:    Well, can I interrupt you?            Mr. Brunette,

 6      can I interrupt you for just a second?

 7                  My inclination is to direct the parties to confer

 8      about a new schedule and then just let the Court know what you

 9      come up with.

10                  Is that acceptable to you or do you want me to

11      resolve something right now on scheduling?               Because given what

12      I've been told, I can pick dates, but they would certainly be

13      arbitrary and not informed.

14                  MR. BRUNETTE:     Your Honor, we are just fine with

15      conferring with opposing counsel and coming up with a

16      schedule.

17                  From Leupold's perspective, we are very committed to

18      keeping the existing trial date and would want to make sure

19      that the parties are both shooting towards a schedule that

20      preserves the existing trial date.

21                  THE COURT:    Okay.     Well, why don't you confer amongst

22      yourselves.

23                  And then I didn't -- I did cut you off, and I meant

24      to, but I also didn't want to rob you of the opportunity to

25      tell me if there was something else you needed me to resolve
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 19 of 29
                                                                              19



 1      this morning.

 2                 MR. BRUNETTE:      No, Your Honor.         We disagree with a

 3      number of the assertions that were made, but given the Court's

 4      ruling, that's not something that needs to be addressed right

 5      now.

 6                 The only other issue we have, Your Honor, is that

 7      at -- I believe it's at the last scheduling conference, the

 8      Court indicated that it would be entering an order about the

 9      four pretrial waves; and that, I believe, has not yet been

10      entered as to what the substance of those waves are -- I think

11      both parties have seen it before -- and then our outstanding

12      question of whether fact discovery is closed.

13                 THE COURT:     Okay.     So I want you to confer about all

14      of those issues because, again, I don't know what else might

15      be floating around out there.          This is a moving target in a

16      lot of ways.     And I've seen this in patent cases before.

17      People find new inventions at the last minute or they find

18      other art that they think is prior art, and it just changes

19      the landscape.

20                 And that's exactly what has happened in this case.

21      The defense found evidence that brings some date issues

22      regarding Smith & Bender to the forefront; and, not

23      surprisingly, Leupold, who didn't think they had to worry

24      about that is now worried about it and adjusting as a result

25      of that.
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 20 of 29
                                                                                  20



 1                 I'm okay with all of that.           I get it.      It takes

 2      longer for the case to develop as these kinds of things come

 3      up.

 4                 So I'm okay with moving dates around to the extent

 5      that they need to be moved around.           I would like to preserve

 6      the trial date just because I would like to get this case off

 7      my plate and move on to the next series of patents that we

 8      still need to talk about.

 9                 So I want the parties to confer, then get back to the

10      Court about what it is you think we need to do next and when.

11      And to the extent that there is disagreement, then I'll

12      resolve your issues.

13                 Is that acceptable to plaintiff?             Mr. Brunette, does

14      that sound okay to you?

15                 MR. BRUNETTE:      Yes, Your Honor.

16                 THE COURT:     Mr. Davis?

17                 MR. DAVIS:     Yes, Your Honor.

18                 THE COURT:     And so, Mr. Brunette, how much time do

19      you think you're going to need to work with the other side and

20      come up with either a schedule that you both agree upon or let

21      me know where the disagreements are?

22                 MR. BRUNETTE:      Your Honor, from plaintiff's

23      perspective, we would be ready to find a time this afternoon

24      to confer with counsel for the defendant and move this process

25      along.
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 21 of 29
                                                                             21



 1                 THE COURT:     Mr. Davis, does that sound okay to you?

 2                 MR. DAVIS:     Yes, Your Honor.

 3                 THE COURT:     Hang on just a second.

 4                 (Pause)     And then as regards the fact discovery, from

 5      Nightforce's perspective, is there any other fact discovery

 6      that you're planning on engaging in?

 7                 MR. DAVIS:     Not other than has been mentioned and

 8      described on this call, barring any unforeseen circumstance

 9      where good cause could lead to follow-up on something after a

10      deposition that takes place.

11                 THE COURT:     So at this point, then, can I say that

12      fact discovery is closed, from defendant's perspective?

13                 MR. DAVIS:     Yes, Your Honor, subject to allowing the

14      discovery the Court has ordered here and potentially also of

15      Mr. Pettet, the CEO of Leupold.

16                 THE COURT:     Mr. Brunette, does that make sense to

17      you?

18                 MR. BRUNETTE:      Yes, Your Honor, subject to routine

19      supplementation.      I know both parties, for example, have sales

20      numbers they would like to supplement.

21                 THE COURT:     Okay.     So I'm going to order that fact

22      discovery is closed, I think -- that's a technical, legal

23      thing -- because, again, you may run into other pieces of

24      evidence that change that.          But let's operate under the

25      assumption that fact discovery is closed, other than as I've
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20   Page 22 of 29
                                                                                22



 1      talked about today.       And then if something comes up, confer

 2      amongst yourselves and see if you can resolve it.

 3                 Mr. Brunette, do you have anything else for me that

 4      I need to talk about?

 5                 MR. BRUNETTE:      No, Your Honor, thank you.

 6                 THE COURT:     Mr. Davis, how about from defense

 7      perspective?

 8                 MR. DAVIS:     No, Your Honor.

 9                 THE COURT:     All right.      Thank you both.        Thank you

10      all.

11                 MR. DAVIS:     Thank you.

12

13

14                 (Proceedings concluded.)

15

16

17

18

19

20

21

22

23

24

25
     Case 3:16-cv-01570-HZ   Document 214   Filed 02/03/20    Page 23 of 29
                                                                               23



 1                                          --oOo--

 2

 3                   I certify, by signing below, that the

 4          foregoing is a correct transcript of the record

 5          of proceedings in the above-titled cause.                 A

 6          transcript without an original signature,

 7          conformed signature or digitally signed signature

 8          is not certified.

 9

10

11
            /s/ Nancy M. Walker                                1-28-20
12         ______________________________                    _______________
           NANCY M. WALKER, CSR, RMR, CRR                       DATE
13         Official Court Reporter
           Oregon CSR No. 90-0091
14

15

16

17

18

19

20

21

22

23

24

25
          Case 3:16-cv-01570-HZ               Document 214                Filed 02/03/20            Page 24 of 29
                                                                                                                                     1



                         '                                     9                        assumption [1] - 21:25
                                                                                        August [2] - 9:7, 11:11
'305 [2] - 10:8, 11:18                    90-0091 [1] - 23:13                           availability [1] - 10:7
'907 [10] - 7:20, 10:8, 10:12, 11:17,     97204 [2] - 2:14, 2:16                        Avenue [2] - 2:6, 2:16
  11:24, 15:16, 16:2, 16:3, 16:11, 17:4   97205 [1] - 2:7
                                          98101 [1] - 2:4                                                   B
                      /
                                                               A                        barring [1] - 21:8
/s [1] - 23:11                                                                          BEFORE [1] - 1:17
                                          ability [2] - 5:5, 5:6                        beginning [1] - 3:6
                     1                    able [5] - 7:9, 7:15, 14:17, 15:3, 15:24      below [1] - 23:3
                                          above-titled [1] - 23:5                       Bender [8] - 6:21, 6:22, 7:1, 7:3, 15:17,
1 [1] - 7:20                              acceptability [1] - 10:7                       15:23, 17:1, 19:22
1-28-20 [1] - 23:11                       acceptable [3] - 13:16, 18:10, 20:13          best [1] - 15:11
1000 [1] - 2:16                           accommodate [2] - 12:16, 12:23                between [1] - 4:16
10th [1] - 9:7                            accommodated [1] - 12:7                       big [1] - 14:25
11th [1] - 3:21                           according [1] - 16:25                         blossomed [1] - 4:5
12 [1] - 10:5                             actual [1] - 8:2                              Brian [2] - 2:2, 3:8
121 [1] - 2:13                            adding [1] - 3:21                             briefing [4] - 13:13, 14:3, 14:14, 15:19
12th [2] - 10:1, 10:22                    addition [2] - 10:21, 13:17                   briefly [1] - 4:11
16-cv-1570 [1] - 3:5                      additional [7] - 5:10, 11:13, 12:16,          brings [1] - 19:21
1600 [1] - 2:13                            15:13, 16:4, 16:15, 16:22                    broad [1] - 9:8
16th [1] - 17:14                          address [1] - 17:6                            Bruce [1] - 15:6
17 [1] - 12:4                             addressed [3] - 9:22, 10:15, 19:4             BRUNETTE [16] - 3:10, 4:19, 6:7, 7:24,
1997 [1] - 7:13                           adjust [2] - 12:22, 12:24                      9:3, 10:5, 10:20, 13:11, 13:25, 18:1,
                                          adjusted [1] - 13:14                           18:14, 19:2, 20:15, 20:22, 21:18, 22:5
                     2                    adjusting [2] - 13:24, 19:24                  Brunette [12] - 2:5, 3:10, 6:7, 7:22, 9:1,
                                          adjustment [1] - 11:1                          10:21, 17:25, 18:5, 20:13, 20:18,
2000 [1] - 11:1                           adopt [1] - 13:22                              21:16, 22:3
2006 [1] - 4:16                           affect [1] - 14:12                            business [1] - 6:25
2018 [6] - 5:15, 6:19, 9:7, 10:1, 10:5,   afternoon [1] - 20:23                         Byron [2] - 14:18, 14:22
 11:11                                                                                  Byron's [1] - 12:1
                                          ago [2] - 3:17, 9:22
2019 [3] - 7:11, 11:24, 12:4
                                          agree [1] - 20:20
2020 [1] - 1:5
                                          agreed [1] - 12:8                                                 C
21st [1] - 11:24
                                          ahead [1] - 8:16
2275 [1] - 2:9                                                                          capacity [1] - 9:5
                                          allow [3] - 8:16, 12:16, 12:21
27 [1] - 1:5                                                                            Case [1] - 3:5
                                          allowed [2] - 5:19, 6:9
                                          allowing [2] - 11:23, 21:13                   case [20] - 4:5, 4:13, 4:16, 4:23, 5:24,
                     3                    alternative [2] - 10:8, 17:3                   6:3, 6:23, 7:20, 8:3, 8:9, 11:19, 11:24,
                                          alternatives [1] - 10:22                       15:13, 15:18, 16:4, 16:8, 17:18, 19:20,
3000 [1] - 2:7                                                                           20:2, 20:6
                                          ample [1] - 12:11
301 [1] - 2:16                                                                          cases [1] - 19:16
                                          apart [1] - 8:6
310 [1] - 2:10                                                                          CASIMIR [1] - 3:12
                                          apologize [1] - 6:7
31st [1] - 7:11                                                                         casimir [1] - 2:8
                                          appear [1] - 10:15
326-8186 [1] - 2:17                                                                     Casimir [3] - 2:9, 3:12, 6:14
                                          appearances [1] - 3:7
3600 [1] - 2:3                                                                          Center [1] - 2:12
                                          APPEARANCES [1] - 2:1
3:16-cv-01570-HZ [1] - 1:4                                                              center [1] - 15:18
                                          arbitrary [1] - 18:13
                                                                                        CEO [2] - 15:6, 21:15
                                          areas [4] - 4:6, 8:22, 8:24, 10:3
                     5                    Arizona [1] - 7:13
                                                                                        certain [1] - 15:16
                                                                                        certainly [4] - 6:19, 7:16, 14:13, 18:12
503 [1] - 2:17                            arrangements [1] - 6:11
                                                                                        certified [1] - 23:8
53562 [1] - 2:10                          art [9] - 10:13, 10:14, 11:3, 15:17, 15:20,
                                           15:23, 17:1, 19:18                           certify [1] - 23:3
                                          assembly [1] - 10:24                          change [1] - 21:24
                     6                                                                  changes [1] - 19:18
                                          assert [1] - 16:1
                                          asserted [1] - 17:2                           changing [1] - 12:8
600 [1] - 2:3
                                          asserting [1] - 16:10                         Circuit [1] - 16:7
                                                                                        circumstance [1] - 21:8
                     7                    assertions [2] - 10:12, 19:3
                                                                                        Civil [1] - 3:5
                                          assume [1] - 13:19
760 [1] - 2:6                             assuming [1] - 17:4                           claim [2] - 16:12, 17:21
                                                                                        claims [3] - 15:16, 15:21, 15:22
         Case 3:16-cv-01570-HZ                   Document 214                Filed 02/03/20           Page 25 of 29
                                                                                                                                       2


clear [1] - 12:19                            Daubert [2] - 13:13, 14:3                    doctrine [5] - 16:1, 16:10, 16:14, 17:2,
CLERK [1] - 3:2                              David [2] - 2:8, 3:12                         17:19
close [1] - 12:6                             Davis [13] - 2:11, 3:11, 4:9, 5:14, 6:13,    document [1] - 5:2
closed [5] - 13:20, 19:12, 21:12, 21:22,      6:17, 11:6, 14:8, 17:8, 18:2, 20:16,        documents [1] - 8:9
 21:25                                        21:1, 22:6                                  done [5] - 6:1, 8:3, 8:6, 14:22, 15:3
coming [3] - 5:2, 5:4, 18:15                 DAVIS [15] - 3:11, 4:9, 6:17, 11:7, 12:11,   drawn [1] - 12:19
commensurate [1] - 11:10                      13:6, 14:6, 14:8, 17:11, 20:17, 21:2,       during [2] - 5:24, 8:2
committed [1] - 18:17                         21:7, 21:13, 22:8, 22:11
compel [1] - 9:10                            Davis's [1] - 8:11                                                E
complained [1] - 12:5                        deadline [2] - 17:12, 17:14
concern [1] - 4:22                           deadlines [1] - 13:24                        e-mail [9] - 3:15, 3:19, 7:10, 8:12, 8:19,
concerned [2] - 3:23, 5:5                    December [4] - 7:11, 10:1, 10:5, 10:22        10:23, 13:14, 15:4, 16:25
concerns [1] - 11:14                         decides [1] - 15:11                          e-mails [2] - 14:12, 15:14
concluded [1] - 22:14                        declaration [1] - 5:11                       early [1] - 6:22
conclusive [1] - 8:11                        Defendant [2] - 1:8, 3:12                    either [2] - 17:5, 20:20
confer [6] - 18:7, 18:21, 19:13, 20:9,       defendant [5] - 3:11, 4:12, 6:18, 14:9,      elect [1] - 5:18
 20:24, 22:1                                  20:24                                       elected [1] - 8:1
conference [4] - 4:23, 8:5, 11:25, 19:7      DEFENDANT [1] - 2:8                          eleventh [1] - 6:1
conferring [1] - 18:15                       defendant's [2] - 13:4, 21:12                employees [1] - 9:4
conformed [1] - 23:7                         defendants [1] - 4:10                        end [2] - 7:8, 14:22
construction [2] - 16:12, 17:21              defense [3] - 17:7, 19:21, 22:6              enforce [1] - 9:25
contends [1] - 5:20                          Deming [1] - 2:9                             engaging [1] - 21:6
continued [1] - 5:1                          deposed [4] - 6:9, 9:5, 11:20, 12:22         entered [1] - 19:10
continuing [1] - 8:8                         deposition [10] - 3:21, 5:18, 8:17, 12:6,    entering [1] - 19:8
control [1] - 7:5                             12:8, 14:1, 14:18, 14:22, 15:10, 21:10      equivalents [5] - 16:1, 16:11, 16:14,
correct [2] - 13:4, 23:4                     depositions [4] - 3:23, 9:17, 12:24,          17:2, 17:19
Counsel [2] - 3:2, 6:5                        14:21                                       erectors [1] - 10:24
counsel [4] - 3:6, 9:12, 18:15, 20:24        described [1] - 21:8                         escape [1] - 3:24
couple [1] - 15:22                           designated [4] - 10:23, 11:4, 11:11,         establish [1] - 15:24
COURT [33] - 1:1, 1:18, 2:15, 3:14, 4:17,     11:16                                       evaluating [1] - 15:9
 6:4, 6:5, 6:8, 7:21, 8:15, 10:3, 10:17,     designating [1] - 9:19                       eve [1] - 9:17
 11:5, 12:10, 12:13, 13:8, 13:21, 14:5,      designations [1] - 9:19                      evening [1] - 9:18
 14:7, 16:16, 17:24, 18:5, 18:21, 19:13,     designs [1] - 10:8                           evidence [11] - 4:12, 4:15, 7:18, 7:19,
 20:16, 20:18, 21:1, 21:3, 21:11, 21:16,     detail [3] - 10:13, 11:12, 11:14              8:10, 11:23, 12:15, 12:20, 15:24,
 21:21, 22:6, 22:9                           develop [1] - 20:2                            19:21, 21:24
court [1] - 6:5                              different [3] - 7:7, 7:8, 10:11              exactly [3] - 7:24, 9:4, 19:20
Court [16] - 7:10, 8:4, 8:12, 9:25, 11:23,   digitally [1] - 23:7                         example [2] - 10:9, 21:19
 13:15, 15:14, 15:18, 16:13, 17:5,           diligence [2] - 4:13, 5:14                   except [1] - 13:10
 17:20, 18:8, 19:8, 20:10, 21:14, 23:13      direct [2] - 11:22, 18:7                     exclude [2] - 12:14, 12:20
Court's [2] - 13:17, 19:3                    directly [3] - 11:25, 12:1, 16:12            excluding [1] - 13:6
Courthouse [1] - 2:15                        disagree [1] - 19:2                          excuse [1] - 3:25
Cromell's [1] - 8:17                         disagreement [1] - 20:11                     existing [2] - 18:18, 18:20
Cromwell [12] - 3:24, 4:2, 4:22, 5:15,       disagreements [1] - 20:21                    expanded [1] - 8:24
 5:21, 6:12, 6:15, 6:16, 6:19, 7:23, 8:2,    disclosed [3] - 6:19, 12:2, 15:8             expect [1] - 11:19
 8:16                                        disclosure [5] - 10:1, 11:9, 11:13,          expert [12] - 5:4, 8:23, 9:8, 14:1, 14:14,
crossing [1] - 12:18                          11:22, 15:5                                  14:17, 14:24, 16:5, 16:15, 17:12,
CRR [2] - 2:15, 23:12                        disclosures [8] - 5:17, 9:8, 9:12, 9:24,      17:15, 17:21
CSR [3] - 2:15, 23:12, 23:13                  11:18, 12:6, 16:21, 16:23                   experts [1] - 10:15
current [1] - 17:14                          discovered [1] - 9:21                        explanation [1] - 5:25
Customs [1] - 8:7                            discovery [21] - 3:3, 4:25, 5:11, 5:19,      extension [2] - 14:13, 14:14
cut [1] - 18:23                               5:23, 5:24, 8:1, 8:2, 8:6, 8:8, 12:17,      extent [4] - 11:21, 12:15, 20:4, 20:11
                                              13:18, 13:20, 16:22, 19:12, 21:4, 21:5,
                    D                         21:12, 21:14, 21:22, 21:25                                       F
                                             dispute [1] - 12:17
d/b/a [1] - 1:6                              disputed [1] - 15:20                         fact [13] - 4:25, 5:24, 8:2, 9:5, 13:18,
DATE [1] - 23:12                             distinguished [1] - 15:16                      13:20, 14:19, 19:12, 21:4, 21:5, 21:12,
date [6] - 15:2, 17:17, 18:18, 18:20,        distinguishing [1] - 15:22                     21:21, 21:25
 19:21, 20:6                                 DISTRICT [3] - 1:1, 1:2, 1:18                failed [1] - 16:7
dates [6] - 12:6, 12:8, 13:22, 18:12, 20:4   District [1] - 2:15                          fairly [1] - 9:8
                                                                                          fallback [1] - 16:6
         Case 3:16-cv-01570-HZ                  Document 214                Filed 02/03/20            Page 26 of 29
                                                                                                                                        3


February [2] - 14:18, 14:23                 hybrid [1] - 8:21                             kinds [1] - 20:2
Federal [1] - 16:7                                                                        Klarquist [1] - 2:12
fellows [1] - 9:2                                                 I                       knobs [1] - 11:1
FERRIS [1] - 3:9                                                                          known [1] - 5:15
Ferris [2] - 2:5, 3:9                       identified [1] - 16:9                         knows [1] - 15:19
few [1] - 7:9                               identify [2] - 6:6, 6:14
filed [1] - 17:16                           imminently [1] - 8:14                                                L
filings [1] - 17:15                         implicitly [1] - 13:15
finally [2] - 7:9, 7:15                     important [1] - 4:12                          lack [2] - 4:13, 5:14
fine [1] - 18:14                            IN [1] - 1:1                                  landscape [1] - 19:19
first [7] - 3:19, 4:3, 7:12, 9:1, 15:15,    Inc [4] - 3:4, 3:5, 6:21, 7:1                 last [9] - 4:23, 7:8, 8:5, 14:12, 15:7,
  17:14, 18:4                               INC [2] - 1:3, 1:6                              15:14, 16:9, 19:7, 19:17
floating [1] - 19:15                        inclination [1] - 18:7                        law [1] - 16:7
focus [1] - 10:25                           includes [1] - 17:4                           Lazzeroni [8] - 3:21, 4:4, 4:8, 4:14, 4:20,
focused [1] - 11:17                         including [2] - 3:15, 16:3                      5:21, 6:8, 7:13
follow [2] - 17:22, 21:9                    indicated [4] - 5:16, 13:14, 13:15, 19:8      lead [1] - 21:9
follow-up [1] - 21:9                        indicating [2] - 5:3, 7:12                    least [1] - 16:11
following [1] - 8:6                         individual [1] - 10:19                        leave [1] - 6:10
FOR [3] - 1:2, 2:2, 2:8                     individuals [3] - 8:19, 9:4, 9:11             led [1] - 6:23
forefront [1] - 19:22                       information [4] - 5:21, 6:20, 6:24, 11:21     legal [2] - 15:13, 21:22
foregoing [1] - 23:4                        informed [2] - 7:2, 18:13                     Leupold [19] - 3:4, 3:8, 3:9, 3:10, 3:23,
formal [1] - 8:1                            infringement [5] - 16:2, 16:6, 16:7,            8:20, 11:14, 12:5, 12:16, 14:15, 14:17,
former [1] - 6:21                             16:11, 17:3                                   15:5, 15:14, 15:25, 16:14, 16:20,
forward [2] - 5:3, 13:18                    infringing [2] - 10:8, 10:22                    16:25, 19:23, 21:15
four [2] - 9:16, 19:9                       initial [4] - 3:19, 5:16, 9:7, 16:21          LEUPOLD [1] - 1:3
free [1] - 4:24                             inspection [1] - 10:25                        Leupold's [5] - 8:23, 12:23, 13:23, 16:4,
Friday [1] - 15:25                          interest [1] - 15:12                            18:17
front [1] - 15:18                           interrogatories [1] - 16:24                   level [1] - 11:12
function [2] - 7:7, 7:14                    interrogatory [3] - 15:15, 16:1, 16:9         license [1] - 4:24
                                            interrupt [2] - 18:5, 18:6                    Lightforce [1] - 3:4
                                            interviewed [1] - 6:22                        LIGHTFORCE [1] - 1:6
                      G                                                                   limited [3] - 9:13, 9:14, 9:16
                                            invalid [1] - 15:21
gathered [1] - 12:14                        invalidity [2] - 10:11, 11:3                  lines [1] - 12:18
Georgia [1] - 7:1                           inventions [1] - 19:17                        listed [1] - 13:19
Germany [1] - 7:3                           involves [1] - 16:3                           literal [2] - 16:7, 17:3
given [4] - 9:7, 9:11, 18:11, 19:3          involving [1] - 4:4                           literally [1] - 7:11
guess [2] - 3:22, 4:1                       issue [6] - 4:4, 4:15, 5:14, 9:15, 17:20,     LLP [3] - 2:2, 2:6, 2:12
                                              19:6                                        loath [2] - 12:14, 12:20
                      H                     issues [16] - 3:18, 4:20, 4:21, 6:13, 9:21,   locate [2] - 7:9, 7:16
                                              13:20, 14:11, 16:4, 16:12, 17:1, 17:10,     located [1] - 4:14
half [1] - 3:17                               18:2, 19:14, 19:21, 20:12                   look [2] - 11:15, 16:17
half-hour [1] - 3:17                        items [1] - 13:18                             looks [3] - 4:3, 12:17, 17:13
handle [1] - 11:16
hang [1] - 21:3                                                  J                                               M
heard [2] - 5:25, 18:3
hearing [1] - 3:3                           January [1] - 1:5                             mail [9] - 3:15, 3:19, 7:10, 8:12, 8:19,
HEARING [1] - 1:15                          jeopardy [2] - 15:1, 17:18                     10:23, 13:14, 15:4, 16:25
Hernandez [1] - 3:14                        Johnson [10] - 3:25, 8:20, 9:14, 10:6,        mails [2] - 14:12, 15:14
HERNANDEZ [1] - 1:17                          10:16, 10:18, 11:9, 12:7, 12:21, 14:20      management [2] - 4:23, 7:2
high [1] - 11:12                            joint [1] - 8:5                               March [1] - 17:14
hold [1] - 7:17                             Jones [1] - 2:9                               MARCO [1] - 1:17
Honor [30] - 3:3, 4:9, 4:19, 5:13, 6:17,    Judge [1] - 3:14                              materials [1] - 7:3
 7:24, 9:3, 9:9, 10:5, 10:20, 11:7, 13:6,   JUDGE [1] - 1:18                              matter [2] - 3:4, 14:21
 13:11, 13:25, 14:6, 14:8, 17:11, 17:23,    judgment [1] - 15:19                          meant [1] - 18:23
 18:1, 18:14, 19:2, 19:6, 20:15, 20:17,                                                   mentioned [3] - 7:25, 10:18, 21:7
 20:22, 21:2, 21:13, 21:18, 22:5, 22:8                           K                        merits [1] - 15:20
HONORABLE [1] - 1:17                                                                      mid [1] - 14:18
host [1] - 16:3                             Kassim [2] - 2:5, 3:9                         Middleton [1] - 2:10
hour [2] - 3:17, 6:1                        keeping [1] - 18:18                           might [2] - 16:17, 19:14
                                            key [4] - 4:15, 7:12, 7:18
         Case 3:16-cv-01570-HZ                   Document 214                Filed 02/03/20           Page 27 of 29
                                                                                                                                       4


minute [2] - 3:18, 19:17                                         O                        phase [2] - 5:24, 8:2
month [1] - 9:18                                                                          pick [1] - 18:12
months [1] - 17:22                           object [1] - 14:13                           picture [1] - 14:25
morning [11] - 3:2, 3:14, 3:16, 13:3,        obviously [1] - 11:19                        pieces [1] - 21:23
 13:7, 13:10, 14:11, 14:16, 15:4, 16:20,     October [1] - 12:4                           place [2] - 12:25, 21:10
 19:1                                        OF [2] - 1:2, 1:16                           Plaintiff [1] - 1:4
most [4] - 4:12, 12:3                        offer [1] - 16:5                             plaintiff [2] - 17:13, 20:13
motion [3] - 9:10, 14:14, 17:12              Official [1] - 23:13                         PLAINTIFF [1] - 2:2
motions [2] - 14:24, 17:15                   old [2] - 7:14, 7:15                         plaintiff's [6] - 3:6, 4:18, 4:19, 13:9,
move [4] - 8:18, 16:18, 20:7, 20:24          once [1] - 6:25                               18:1, 20:22
moved [4] - 7:1, 14:10, 17:12, 20:5          One [1] - 2:12                               planning [2] - 14:19, 21:6
moving [2] - 19:15, 20:4                     one [8] - 3:15, 3:24, 7:10, 9:15, 12:3,      plate [1] - 20:7
MR [34] - 3:8, 3:9, 3:10, 3:11, 3:12, 4:9,    13:12, 13:21, 14:1                          point [5] - 5:13, 7:18, 11:19, 15:2, 21:11
 4:19, 6:7, 6:17, 7:24, 9:3, 10:5, 10:20,    oOo [1] - 23:1                               Portland [4] - 1:6, 2:7, 2:14, 2:16
 11:7, 12:11, 13:6, 13:11, 13:25, 14:6,      operate [1] - 21:24                          position [6] - 4:24, 5:7, 6:25, 13:17,
 14:8, 17:11, 18:1, 18:14, 19:2, 20:15,      operation [1] - 6:22                          16:5, 16:6
 20:17, 20:22, 21:2, 21:7, 21:13, 21:18,     operations [1] - 10:25                       potential [1] - 5:17
 22:5, 22:8, 22:11                           opining [1] - 10:13                          potentially [3] - 4:12, 6:20, 21:14
                                             opinion [3] - 11:10, 16:5, 16:15             practical [1] - 14:21
                    N                        opinions [2] - 12:1                          preparation [1] - 15:2
                                             opportunity [3] - 12:11, 15:11, 18:24        prepare [6] - 5:6, 6:2, 8:13, 12:12,
names [1] - 3:24                             opposing [1] - 18:15                          14:19, 14:24
nancy [1] - 2:15                             OPTICS [1] - 1:7                             prepared [1] - 17:19
Nancy [1] - 23:11                            OR [3] - 2:7, 2:14, 2:16                     present [1] - 14:17
NANCY [1] - 23:12                            order [6] - 6:9, 12:16, 12:22, 12:24,        preserve [1] - 20:5
narrow [1] - 9:16                             19:8, 21:21                                 preserves [1] - 18:20
narrowed [1] - 11:17                         ordered [1] - 21:14                          president [1] - 6:21
Nathan [2] - 2:5, 3:10                       orderly [1] - 15:3                           pretrial [3] - 15:1, 17:15, 19:9
nearly [2] - 5:20, 8:11                      OREGON [1] - 1:2                             previously [6] - 7:25, 9:6, 9:9, 12:19,
need [14] - 12:15, 12:23, 13:14, 13:23,      Oregon [2] - 1:6, 23:13                       15:8, 15:19
 14:23, 16:5, 16:16, 17:8, 17:21, 20:5,      original [2] - 12:6, 23:6                    primary [1] - 4:22
 20:8, 20:10, 20:19, 22:4                                                                 privilege [1] - 9:10
                                             originally [4] - 8:21, 11:11, 11:16, 13:2
needed [2] - 12:22, 18:25                                                                 proceedings [2] - 22:14, 23:5
                                             outstanding [3] - 8:7, 13:12, 19:11
needs [2] - 6:1, 19:4                                                                     PROCEEDINGS [1] - 1:16
                                             own [1] - 10:23
new [21] - 5:1, 5:2, 5:3, 5:10, 5:11, 7:2,                                                process [2] - 10:24, 20:24
 8:8, 8:9, 9:12, 9:19, 9:20, 10:3, 11:2,
 11:21, 14:11, 15:5, 15:24, 16:6, 18:2,
                                                                 P                        production [1] - 9:18
                                                                                          productions [1] - 5:2
 18:8, 19:17                                 parallax [1] - 11:1                          proposal [1] - 5:9
newly [1] - 9:21                             Park [2] - 2:2, 3:8                          proposed [2] - 11:10, 14:14
next [3] - 12:8, 20:7, 20:10                 PARK [1] - 3:8                               proved [2] - 15:20, 15:23
Nightforce [23] - 3:13, 3:20, 4:3, 4:23,     part [2] - 4:21, 11:14                       provided [2] - 7:11, 11:12
 5:7, 5:8, 5:9, 5:15, 5:17, 5:20, 6:20,      particular [2] - 5:6, 8:22                   providing [1] - 16:14
 7:19, 7:25, 8:4, 9:5, 9:12, 9:21, 10:15,    parties [13] - 4:16, 5:2, 6:2, 6:10, 7:5,    purportedly [1] - 15:17
 11:3, 15:9, 15:24, 16:21                     13:19, 14:1, 14:3, 18:7, 18:19, 19:11,      pursue [2] - 5:19, 8:1
NIGHTFORCE [2] - 1:7, 1:7                     20:9, 21:19                                 pursuing [1] - 16:14
Nightforce's [8] - 5:16, 9:25, 10:23,        parties' [1] - 5:5                           putting [1] - 17:17
 10:24, 10:25, 15:1, 17:18, 21:5             party [4] - 5:11, 7:15, 8:8, 16:4
Ninth [1] - 2:6
non [4] - 10:8, 10:14, 10:22, 11:3
                                             patent [10] - 7:20, 10:12, 11:17, 11:18,                         Q
                                              11:24, 15:16, 16:2, 16:3, 16:11, 19:16
non-infringing [2] - 10:8, 10:22             patents [4] - 10:9, 16:2, 17:3, 20:7         questions [1] - 13:12
non-Nightforce [1] - 11:3                    Pause [1] - 21:4
non-prior [1] - 10:14
note [1] - 4:11
                                             pay [1] - 7:6                                                    R
                                             pending [1] - 16:12
noted [2] - 8:19, 15:4                       people [1] - 19:17                           raised [2] - 14:11, 16:25
November [1] - 11:24                         persistence [1] - 7:6                        readily [1] - 12:7
now-agreed [1] - 12:8                        perspective [15] - 4:18, 4:20, 8:24, 9:20,   ready [2] - 17:16, 20:23
number [2] - 18:2, 19:3                       13:4, 13:9, 13:11, 13:23, 17:9, 18:2,       really [4] - 11:16, 17:17, 17:18, 17:20
numbers [1] - 21:20                           18:17, 20:23, 21:5, 21:12, 22:7             reason [4] - 5:18, 7:17, 8:1, 16:10
                                             Pettet [4] - 15:6, 16:21, 16:23, 21:15       reasonable [1] - 14:23
         Case 3:16-cv-01570-HZ                  Document 214                Filed 02/03/20           Page 28 of 29
                                                                                                                                        5


received [3] - 3:15, 9:18, 15:5              15:22, 17:1                                Suite [4] - 2:3, 2:7, 2:10, 2:13
recent [6] - 11:9, 11:13, 11:22, 12:3,      scope [5] - 4:15, 7:12, 9:25, 11:10,        summary [1] - 15:19
  12:4, 12:5                                 12:18                                      superiority [1] - 10:7
recently [1] - 5:3                          Scott [5] - 2:11, 3:11, 4:9, 6:17, 14:8     supplement [2] - 11:9, 21:20
record [2] - 3:7, 23:4                      Seattle [1] - 2:4                           supplemental [3] - 5:10, 5:16, 9:19
records [3] - 7:9, 7:14                     second [2] - 18:6, 21:3                     supplementation [1] - 21:19
regard [1] - 5:7                            secondly [1] - 14:5                         support [1] - 16:5
regarding [5] - 9:10, 13:24, 16:21, 17:1,   see [1] - 22:2                              supposed [1] - 10:6
  19:22                                     seek [1] - 15:9                             surprise [1] - 9:19
regards [4] - 6:8, 8:23, 17:6, 21:4         seem [1] - 8:12                             surprisingly [1] - 19:23
rejected [1] - 5:9                          sense [2] - 12:23, 21:16
related [1] - 3:22                          sent [4] - 3:16, 13:1, 13:2, 16:25                                T
relating [1] - 12:2                         series [1] - 20:7
relatively [1] - 9:16                       serving [1] - 5:1                           target [1] - 19:15
relevance [2] - 6:24, 8:12                  set [4] - 9:7, 9:12, 9:19, 11:2             technical [1] - 21:22
relevant [3] - 5:22, 6:20, 8:11             sets [1] - 5:10                             telephone [1] - 8:5
remedy [1] - 12:20                          shifting [1] - 5:7                          TELEPHONIC [1] - 1:15
repair [1] - 10:24                          shipped [1] - 7:12                          testimony [6] - 8:23, 9:9, 9:13, 10:2,
report [1] - 14:19                          shooting [1] - 18:19                          11:10, 11:15
reporter [1] - 6:6                          shortly [1] - 9:11                          THE [36] - 1:1, 1:2, 1:17, 2:2, 2:8, 3:2,
Reporter [1] - 23:13                        side [3] - 10:25, 17:5, 20:19                 3:14, 4:17, 6:4, 6:5, 6:8, 7:21, 8:15,
REPORTER [2] - 2:15, 6:5                    signature [3] - 23:6, 23:7                    10:3, 10:17, 11:5, 12:10, 12:13, 13:8,
reports [3] - 5:4, 12:4, 17:21              signed [1] - 23:7                             13:21, 14:5, 14:7, 16:16, 17:24, 18:5,
represented [1] - 8:4                       signing [1] - 23:3                            18:21, 19:13, 20:16, 20:18, 21:1, 21:3,
request [1] - 14:3                          similar [1] - 11:2                            21:11, 21:16, 21:21, 22:6, 22:9
requested [1] - 17:13                       simply [1] - 16:6                           theories [6] - 6:3, 8:9, 10:14, 11:3,
rescheduled [1] - 14:2                      sit [1] - 5:19                                15:13
resolve [4] - 18:11, 18:25, 20:12, 22:2     Smith [2] - 7:1, 19:22                      theory [2] - 16:6, 17:2
resolved [1] - 16:13                        sole [1] - 10:9                             thinking [1] - 16:22
respect [3] - 4:20, 4:21, 9:14              sometimes [1] - 7:6                         third [6] - 5:2, 5:11, 7:5, 7:15, 8:8, 10:25
responding [3] - 6:13, 11:25, 14:20         somewhat [1] - 15:1                         Third [1] - 2:16
response [4] - 11:22, 16:1, 16:9, 16:24     sort [1] - 14:10                            third-party [2] - 5:11, 8:8
responses [2] - 5:11, 15:15                 sound [2] - 20:14, 21:1                     tied [2] - 4:21, 16:12
responsive [1] - 12:1                       sounds [1] - 14:19                          titled [1] - 23:5
result [2] - 16:23, 19:24                   Sparkman [1] - 2:12                         today [2] - 3:3, 22:1
returned [1] - 7:2                          specific [2] - 6:10, 13:18                  topic [3] - 10:9, 10:22, 16:19
riflescopes [1] - 5:3                       specifically [2] - 5:13, 9:14               topics [3] - 9:16, 9:20, 10:6
Rives [2] - 2:2, 2:6                        stand [1] - 13:13                           towards [1] - 18:19
RMR [2] - 2:15, 23:12                       started [1] - 4:4                           Trade [1] - 2:12
rob [1] - 18:24                             state [1] - 3:6                             transcript [2] - 23:4, 23:6
Room [1] - 2:16                             STATES [2] - 1:1, 1:18                      TRANSCRIPT [1] - 1:16
routine [1] - 21:18                         States [1] - 2:15                           trial [12] - 5:1, 5:6, 6:2, 8:14, 15:2, 15:6,
ruled [1] - 9:9                             STEVENS [1] - 1:3                             15:10, 17:17, 17:19, 18:18, 18:20,
rules [1] - 17:21                           Stevens [4] - 3:4, 3:8, 3:9, 3:10             20:6
ruling [2] - 9:11, 19:4                     still [3] - 14:1, 15:9, 20:8                tried [1] - 5:8
run [2] - 17:14, 21:23                      stockdill [1] - 10:20                       true [1] - 10:19
                                            Stockdill [10] - 3:25, 8:20, 9:15, 10:19,   trying [3] - 4:13, 6:2, 15:21
                                                                                        Tucson [2] - 3:21, 7:13
                    S                        10:21, 11:2, 11:8, 12:7, 12:21, 14:20
                                                                                        turn [5] - 3:19, 4:3, 6:12, 8:8, 9:1
                                            Stoel [2] - 2:2, 2:6
S.C [1] - 2:9                               Street [2] - 2:3, 2:13                      turning [1] - 5:13
sales [1] - 21:19                           strictly [1] - 9:13                         two [7] - 3:22, 4:1, 5:20, 8:18, 9:2, 9:13,
Salmon [1] - 2:13                           strings [1] - 3:15                            13:12
save [1] - 15:21                                                                        typically [1] - 16:3
                                            subject [2] - 21:13, 21:18
schedule [11] - 12:22, 13:13, 14:4,         subjects [1] - 11:15
 14:10, 14:13, 14:25, 16:17, 18:8,          submission [1] - 8:5                                              U
 18:16, 18:19, 20:20                        subpoena [1] - 8:7
scheduled [1] - 9:17                                                                    U.S [2] - 6:22, 8:7
                                            subpoenaed [1] - 6:9
scheduling [2] - 18:11, 19:7                                                            unclear [1] - 16:13
                                            subpoenas [1] - 5:2
Schmidt [6] - 6:21, 6:22, 7:3, 15:17,                                                   under [3] - 7:1, 16:7, 21:24
                                            substance [2] - 10:1, 19:10
                                                                                        unforeseen [1] - 21:8
         Case 3:16-cv-01570-HZ               Document 214   Filed 02/03/20   Page 29 of 29
                                                                                             6


unique [1] - 10:16
United [1] - 2:15
UNITED [2] - 1:1, 1:18
University [1] - 2:3
unless [1] - 12:15
unlikely [1] - 14:16
untimely [1] - 9:24
up [12] - 4:21, 4:25, 6:25, 8:6, 13:9,
 17:14, 18:9, 18:15, 20:3, 20:20, 21:9,
 22:1
updated [4] - 15:15, 15:25, 16:20, 16:23
USA [3] - 1:6, 1:7, 3:5

                    V
vague [1] - 9:8
variety [2] - 9:20, 10:11
various [1] - 10:13
versus [1] - 3:4
view [4] - 11:22, 15:1, 15:23, 17:18
virtually [1] - 9:17
visit [1] - 3:18
vs [1] - 1:5

                    W
WA [1] - 2:4
waiver [1] - 9:10
WALKER [1] - 23:12
Walker [2] - 2:15, 23:11
wants [2] - 16:20, 17:5
wave [1] - 17:15
waves [2] - 19:9, 19:10
ways [1] - 19:16
Weatherby [2] - 11:23, 12:2
week [5] - 12:9, 14:12, 15:7, 15:14,
 16:10
whole [1] - 10:11
WI [1] - 2:10
willing [1] - 13:22
wish [1] - 7:16
witness [5] - 5:17, 9:5, 14:17, 15:5, 15:6
witnesses [3] - 8:22, 9:13, 11:8
witnesses' [1] - 10:2
World [1] - 2:12
worried [1] - 19:24
worry [1] - 19:23
wrapped [1] - 13:9

                    Y
year [1] - 7:8
years [1] - 5:20
yourself [2] - 6:6, 6:14
yourselves [2] - 18:22, 22:2

                     Z
Zeiss [2] - 11:23, 12:2
